I am of the opinion, if, as it is conceded, the common-law duty of the defendant in this case extended to the furnishing of cars sufficiently equipped for the carriage of the plaintiff's produce, that the obligation existed at the place of shipment and was enforceable, whatever the destination of the freight. The argument that the interstate commerce acts confer exclusive jurisdiction upon the Federal courts to determine claims and cases of infractions of agreements relating to shipments beyond state lines does not impress me as sound in its application to the present case. I think that the courts of this state did not lose their jurisdiction to enforce the obligation, which arose, or was implied, in the transaction between the parties. In the cases decided by the United States Supreme Court, to which Judge WERNER refers in his opinion, the states had enacted laws which operated in regulation of the duties and obligations of carriers of interstate traffic. This case does not present a question where the state has undertaken to exert its authority over subject-matters, which, by congressional action, had been brought within Federal control.
For these reasons, briefly, I dissent.
CULLEN, Ch. J., WILLARD BARTLETT, CHASE, COLLIN and HOGAN, JJ., concur with WERNER, J.; GRAY, J., reads dissenting opinion.
Judgment accordingly.